         Case 3:13-cr-30008-RWZ Document 126 Filed 09/09/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



                              CRIMINAL ACTION NO. 13-CR-30008



                                 UNITED STATES OF AMERICA

                                                    V.



                                           KELLY ARZATE

                                                ORDER


                                         September 9, 2020

ZOBEL, S.D.J.

        Defendant pled guilty to an indictment charging him with possession with intent to

distribute 500 grams or more of cocaine and possession with intent to distribute

marijuana, both in violation of 21 U.S.C. § 841(a)(1). On April 6, 2016, he was

sentenced to 156 months Incarceration followed by eight years of supervised release.

Before me now is a Motion for Compassionate Release pursuant to 18 U.S.C.§

3582(c)(1)(A).^ Docket # 122. The government opposes based on defendant’s failure

to exhaust administrative remedies and on the merits. Docket# 123.

        The § 3582(c) exhaustion requirement is waived given the fast-spreading nature

of COVID-19 and the potential for irreparable harm. See Washington v. Barr. 925 F.3d

109,118-19 (2d Cir. 2019)(internal citations omitted)(explaining that the failure to

exhaust may be excused where “It would be futile . . ., the administrative process would




1
 Also pending is defendant’s motion for clarification regarding the appiicability of the First Step Act’s
earned time credit provisions. Docket# 120. The motion is DENIED because it seeks legal advice that
the court cannot properly provide defendant.

                                                     1
         Case 3:13-cr-30008-RWZ Document 126 Filed 09/09/20 Page 2 of 2




be incapable of granting adequate relief. . [or] pursuing agency review would subject

plaintiffs to undue prejudice.”).

         With respect to the merits, a motion for compassionate release may only be

granted upon a determination that there are “extraordinary and compelling reasons” to

warrant a sentence reduction, 18 U.S.C. § 3582(c)(1)(A), and after considering the

sentencing factors set forth in 18 U.S.C. § 3553(a). Defendant claims he has psoriasis

and asserts that the condition may cause an autoimmune impairment that would make

him particularly vulnerable to developing serious complications from COVID-19.

However, he offers no evidence nor even alleges that his immune system is

compromised or that his condition is poorly managed at FCI Fort Dix. The prison has

no reported cases of COVID-19 at present^ and defendant concedes that the BOP

changed his medication to prevent immunosuppressive side effects during the

pandemic. The § 3553(a) factors also counsel against a reduction in sentence.

Defendant is a 36-year-old career offender with a lengthy criminal record and was found

with a large quantity of drugs and cash during the first year of supervised release for a

prior offense.

         The Motion for Compassionate Release (Docket # 122) is DENIED.




                                                                                   ./
                   9 ^D2c)
    r       DATE                                             (    RYA W. ZOBEL
                                                      uniteiHtates district judge




2 COVID-19 Cases, Federal Bureau oe Prisons, https://www.bop.gov/coronavirus/ (last visited Sept. 9
2020).

                                                 2
